264 F.3d 1314 (11th Cir. 2001)
AT&T WIRELESS PCS, INC., Plaintiff-Appellant,v.CITY OF ATLANTA,  ATLANTA CITY COUNCIL, et al., Defendants-Appellees.
No. 00-15885
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
September 13, 2001

Appeal from the United States District Court for the Northern District of Georgia (No. 98-00962-CV-JEC-1); Julie E. Carnes, Judge.

ORDER:

1
The parties have filed a "Notice of Stipulation of Dismissal of Appeal." In accord with well-settled principles established by the Supreme Court in United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950), the appeal is DISMISSED and the case is REMANDED to the district court with instructions to DISMISS.


2
SO ORDERED.